
	

113 HRES 495 IH: Encouraging people in the United States to recognize March 3, 2014, as Read Across America Day.
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 495
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Rodney Davis of Illinois (for himself and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Encouraging people in the United States to recognize March 3, 2014, as Read Across America Day.
	
	
		Whereas reading is a basic requirement for quality education and professional success, and is a
			 source of pleasure throughout life;
		Whereas the people of the United States must be able to read if the United States is to remain
			 competitive in the global economy;
		Whereas Congress has placed great emphasis on reading intervention and providing additional
			 resources for reading assistance, including through the programs
			 authorized by the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) and through annual appropriations for library and
			 literacy programs; and
		Whereas more than 50 national organizations concerned about reading and education have joined with
			 the National Education Association (NEA) to use March 3 to celebrate
			 reading and the birth of Theodor Geisel, also known as Dr. Seuss: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors Theodor Geisel, also known as Dr. Seuss, for his success in encouraging children to discover
			 the joy of reading;
			(2)honors the 17th anniversary of Read Across America Day;
			(3)encourages parents to read with their children for at least 30 minutes on Read Across America Day
			 in honor of the commitment of the House of Representatives to building a
			 Nation of readers; and
			(4)encourages the people of the United States to observe Read Across America Day with appropriate
			 ceremonies and activities.
			
